The opinion of the court was delivered by
Gilkeson, P. J. :
An attempt was made in this proceeding to bring here for review certain alleged errors committed by the district court of Mitchell county, in overruling defendants’ demurrer ; in receiving and rejecting certain evidence ; in refusing to give defendants’ instructions ; in giving certain instructions ; in overruling defendants’ motion for a new trial; and in rendering judgment for plaintiff.
A jury was impaneled in this case and a general verdict rendered, and no special findings of fact were returned by the court or jury. Some of the evidence, instructions of the court and pleadings are incorporated in the case-made, and to it are attached certain papers not certified or referred to, nor bearing any marks by which they can be identified as relating to or being apart of the case-made — and its sufficiency is challenged in this court. It shows upon its face that it is not complete, not even in the condition it now is, when served upon counsel, or presented to the judge, and by him signed and settled. If we were called upon to decide what the papers attached really are, we could not determine. They might or might not be copies of record evidence which had been omitted. Nor could we say when they were supplemented. And upon examination of the whole case-made, we *34are unable to say that it contains so much of the proceedings and evidence, or other matters in the action, as may be necessary to present the errors complained of to this court. We cannot go outside of the case-made and search for these matters, nor can we consider anything dehors the case settled and signed. It should be complete without the necessity of support aliunde. It should be complete when it is settled and signed. (Transportation Co. v. Palmer, 19 Kas. 471.)
It might be said that the plaintiffs in error have attempted to combine a case-made with a transcript of the record, but this is a practice unauthorized by the code. It must be one or the other, and in their attempt to combine them, they have failed to obtain any benefit from either, and have fallen between the two. The plaintiff's in error have not sufficiently presented their case-made to this court to obtain a review. The case-made must contain a statement of so much of the proceedings and evidence, or other matters in the action, as may be necessary to present errors complained of to this court. (Transportation Co. v. Palmer, 19 Kas. 471.) The rule is well established in this state, “that where the case-made itself does not affirmatively show that it is complete, an appellate court will not consider alleged errors.”
No error appearing in the record, the judgment of the court below will be affirmed.
All the Judges concurring.